NOT FOR PUBLICATION                             FILED
                       UNITED STATES COURT OF APPEALS                         MAR 25 2016
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 MATTHEW CORZINE,                                    No. 14-15242

               Petitioner - Appellant,               D.C. No. 3:13-cv-00119-MMD-
                                                     VPC
    v.

 RENEE BAKER; NEVADA ATTORNEY                        MEMORANDUM*
 GENERAL,

               Respondents - Appellees.

                      Appeal from the United States District Court
                               for the District of Nevada
                       Miranda M. Du, District Judge, Presiding

                         Argued and Submitted March 18, 2016
                              San Francisco, California

Before: NOONAN, GOULD, and FRIEDLAND, Circuit Judges.

         Pursuant to a certificate of appealability granted by the district court,

Matthew Corzine appeals from the district court’s denial of his federal habeas

petition on untimeliness grounds. See 28 U.S.C. § 2254(d). We vacate and




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
remand.1

      In January 2005, Corzine called the Las Vegas police department and

confessed to sexually assaulting his then-wife on multiple occasions. Corzine’s

then-wife subsequently confirmed the assaults and later offered testimony in a

preliminary hearing against Corzine. Corzine eventually pled guilty to five counts

of attempted sexual assault.2

      Several years later, and long after the relevant statute of limitations had

expired, Corzine filed the instant federal habeas petition. He argued that he had

new evidence that would demonstrate that he was actually innocent and that would

therefore allow his federal habeas claims to be adjudicated on the merits despite



1
  We take judicial notice of the state court record in this case. See United States
ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248
(9th Cir. 1992) (“[W]e ‘may take notice of proceedings in other courts, both within
and without the federal judicial system, if those proceedings have a direct relation
to matters at issue.’” (quoting St. Louis Baptist Temple, Inc. v. FDIC, 605 F.2d
1169, 1172 (10th Cir. 1979))). We deny Corzine’s motion to expand the record
on appeal to include Documents 84-86 in Volume 5 of Appellant’s excerpts of
record because these records are unnecessary to our decision.
2
  Contrary to the State’s argument, a guilty plea does not foreclose the possibility
of accessing the Schlup gateway. See Jaramillo v. Stewart, 340 F.3d 877, 878,
883-84 (9th Cir. 2003) (considering a Schlup actual innocence claim by a habeas
petitioner who had originally pled guilty and remanding to the district court for an
evidentiary hearing).

                                          2
their untimeliness. See Schlup v. Delo, 513 U.S. 298, 315 (1995). Corzine’s new

evidence consists of military medical records that he claims corroborate his story

that he offered a false confession following a severe beating he suffered at the

hands of his military unit. He asserts that he falsely confessed to sexually

assaulting his then-wife, and encouraged her to testify falsely as well, in the hope

that the police would arrest him, thus keeping him safe from his abusive military

unit.

        In order to access the Schlup gateway and have his habeas claims

adjudicated on the merits, Corzine must “persuade[] the district court that, in light

of the new evidence, no juror, acting reasonably, would have voted to find him

guilty beyond a reasonable doubt.” Schlup, 513 U.S. at 329. To evaluate

Corzine’s claim, a “habeas court must consider ‘all the evidence,’ old and new,

incriminating and exculpatory, without regard to whether it would necessarily be

admitted under ‘rules of admissibility that would govern at trial.’” House v. Bell,

547 U.S. 518, 537-38 (2006) (quoting Schlup, 513 U.S. at 327-28).

        The Supreme Court has been unequivocal in its instruction that a habeas

court must consider the entire record in a Schlup inquiry. Here, the district court

could not have followed this mandate because it simply did not have the full state

                                          3
court record before it.3 “It is the general rule, of course, that a federal appellate

court does not consider an issue not passed upon below.” Am. President Lines,

Ltd. v. Int’l Longshore & Warehouse Union, Alaska Longshore Div., Unit 60, 721

F.3d 1147, 1157 (9th Cir. 2013) (quoting Singleton v. Wulff, 428 U.S. 106, 120

(1976)). Because the district court has not yet ruled on Corzine’s Schlup claim in

light of the full record, we remand for it to have an opportunity to do so. We

leave it to the district court to determine in the first instance whether, after

reviewing the entire record, an evidentiary hearing is warranted.

      Each party shall bear its own costs on appeal.

      VACATED and REMANDED.




3
  The only documents that the district court had before it were: (1) Corzine’s new
evidence—military medical records that seem to show that on January 24, 2005, he
was hospitalized with numerous injuries consistent with his account that he had
been beaten by members of his unit; (2) seven pages from the significantly longer
state-court sentencing transcript; and (3) a copy of his pro se state court motion to
withdraw his guilty plea, in which he argued that his confession was the result of
having been beaten and tortured by his unit and that he was in fact innocent of the
crimes.

                                            4